Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000510
                                                         06-JAN-2016
                                                         10:42 AM



                          SCWC-14-0000510

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           JP MORGAN CHASE BANK, NATIONAL ASSOCIATION,
                  Respondent/Plaintiff-Appellee,

                                vs.

               MARGARET J. YOUNG, JORDAN M. YOUNG,
                Petitioners/Defendants-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-14-0000510; CIVIL NO. 11-1-0224)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ., and
   Circuit Judge Crandall, in place of Recktenwald, C.J., recused.)

          Petitioners/Defendants-Appellants Margaret J. Young’s
and Jordan M. Young’s application for writ of certiorari filed on

November 27, 2015, is hereby rejected.

          DATED:   Honolulu, Hawai#i, January 6, 2016.

Gary Victor Dubin and          /s/ Paula A. Nakayama
Frederick J. Arensmeyer
for petitioners                /s/ Sabrina S. McKenna
Lester K.M. Leu and            /s/ Richard W. Pollack
Andrew Y.C. Lee
for respondent
                               /s/ Michael D. Wilson

                               /s/ Virginia L. Crandall